MEMORANDUM ***
Melvan D. Evans appeals his conviction pursuant to guilty plea and his 121-month sentence for importation of crystal methamphetamine, a.k.a. “ice,” in violation of 21 U.S.C. §§ 952 and 960.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Evans’ counsel has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Evans has not filed a supplemental pro se brief.
Counsel has identified, and properly rejected, one potential issue for review on direct appeal: the district court’s imposition of a sentence enhancement for obstruction of justice. The district court did not err in applying the enhancement to Evans, who absconded from supervision and as a result failed to appear at a hearing on his alleged violations of supervised release. See United States v. Draper, 996 F.2d 982, 986 (9th Cir.1993) (affirming obstruction enhancement for defendant who absconded after having agreed to terms of pretrial release).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.